Name: 2012/749/EU: Council Decision of 3Ã December 2012 extending the application period of Decision 2010/371/EU concerning the conclusion of the consultation procedure with the Republic of Madagascar under Article 96 of the ACP-EU Partnership Agreement
 Type: Decision
 Subject Matter: politics and public safety;  European construction;  Africa;  political framework;  executive power and public service;  electoral procedure and voting
 Date Published: 2012-12-05

 5.12.2012 EN Official Journal of the European Union L 333/46 COUNCIL DECISION of 3 December 2012 extending the application period of Decision 2010/371/EU concerning the conclusion of the consultation procedure with the Republic of Madagascar under Article 96 of the ACP-EU Partnership Agreement (2012/749/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), and revised in Ouagadougou, Burkina Faso, on 22 June 2010 (2) (hereinafter the ACP-EC Partnership Agreement), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EU Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, In agreement with the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Council Decision 2010/371/EU of 7 June 2010 concerning the conclusion of consultations with the Republic of Madagascar under Article 96 of the ACP-EU Partnership Agreement (4) was adopted in order to implement appropriate measures in response to the violation of the essential elements referred to in Article 9 of the ACP-EU Partnership Agreement. (2) These measures were extended until 6 December 2011 by Council Decision 2011/324/EU (5) and amended and extended until 6 December 2012 by Council Decision 2011/808/EU (6). (3) Significant progress has been made, in particular in the establishment of the transition institutions and in the electoral process, as a result of the mediation of the Southern African Development Community (SADC), which has enabled the process of ending the crisis to be taken forward. Such progress includes the establishment of the Independent National Electoral Commission of the Transition (INEC-T), Parliaments adoption of an amnesty law, and the announcement of election dates in line with the recommendations made by United Nations experts. Nevertheless, the roadmap for the transition has not been implemented fully. (4) The period of application of Decision 2010/371/EU expires on 6 December 2012. Since the parliamentary elections and the second round of presidential elections are scheduled for 3 July 2013, the appropriate measures in force should be extended until the Council decides that credible elections have taken place and that constitutional order has returned to Madagascar, subject to regular review during this period, HAS ADOPTED THIS DECISION: Article 1 In Article 3 of Decision 2010/371/EU, the second sentence is replaced by the following: It shall remain in force until the Council decides, on the basis of a proposal made by the Commission, that credible elections have taken place and that constitutional order has returned to Madagascar, subject to regular review during this period.. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 3 December 2012. For the Council The President N. SYLIKIOTIS (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 287, 4.11.2010, p. 3. (3) OJ L 317, 15.12.2000, p. 376. (4) OJ L 169, 3.7.2010, p. 13. (5) OJ L 146, 1.6.2011, p. 2. (6) OJ L 324, 7.12.2011, p. 1. ANNEX DRAFT LETTER TO THE INTERIM PRESIDENT Sir, Welcoming the progress made towards resolving the political crisis with the signing in September 2011 by the Malagasy political stakeholders of the roadmap to help Madagascar emerge from the crisis, on 5 December 2011 the European Union (EU) eased the appropriate measures laid down for Madagascar by Decision 2010/371/EU of 7 June 2010. You were informed of the new decision by letter of 8 December 2011 specifying the preconditions for any measure by the EU to assist the transition. To that end, over the past year the EU has taken measures to assist the population and support the electoral process, as provided for in the schedule of commitments set out in the aforementioned letter. Considerable progress has been made in the implementation of the roadmap, and that progress has been taken into account in the framework of the appropriate measures in force. Given that the roadmap has not been implemented in full, and pending the parliamentary elections and the second round of the presidential elections, scheduled for 3 July 2013, the appropriate measures will continue to apply, without any change in the reciprocal EU-Madagascar commitments and conditions, which remain fully valid until the EU decides that credible elections have taken place and that constitutional order has returned to Madagascar. The EU, which attaches the greatest importance to the essential elements concerning respect for human rights, democratic institutions and the rule of law in accordance with Article 9 of the ACP-EU Partnership Agreement, urges you and all the stakeholders in the roadmap to redouble your efforts with a view to rapidly overcoming the political obstacles currently jeopardising its implementation. The EU also encourages everyone to persevere in your efforts to ensure a peaceful political environment conducive to the holding of credible elections in May and July 2013 and the completion of the transition process agreed by the Malagasy authorities and endorsed by the international community. The EU confirms its continued commitment to assisting the transition process and to rapidly introducing post-transition support measures, the details of which will be decided upon in the political dialogue with your Government. The appropriate measures can be reviewed at any time in the light of developments  positive or negative  in the political situation in Madagascar. Yours sincerely, For the European Union Catherine ASHTON AndrÃ ­s PIEBALGS